Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 22, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155266                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  KENNETH BERTIN,                                                                                            Joan L. Larsen
           Plaintiff-Appellee,                                                                            Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 155266
                                                                    COA: 328885
                                                                    Oakland CC: 2014-139901-NO
  DOUGLAS MANN,
           Defendant-Appellant.

  _________________________________________/

         On the order of the Court, the application for leave to appeal the December 27,
  2016 judgment of the Court of Appeals is considered. We direct the Clerk to schedule
  oral argument on whether to grant the application or to take other action. MCR
  7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the reckless misconduct standard of care or the ordinary
  negligence standard of care applies to an injury resulting from the operation of a golf cart
  while playing golf recreationally. Ritchie-Gamester v City of Berkley, 461 Mich. 73, 87-
  89 (1999). In addition to the brief, the appellant shall electronically file an appendix
  containing the items listed at MCR 7.312(D)(2). The appellee shall file a supplemental
  brief within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

          The Golf Association of Michigan and Negligence Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issue presented in this case may move the Court for permission
  to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 22, 2017
           t0919
                                                                               Clerk